Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 25-30 and 36, drawn to a POA trimer or its derivatives, classified in C10M 107/02.
II. Claims 31-35, drawn to an apparatus for olefin oligomerization, classified in C08F 2/0001.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions PAO trimer and the apparatus each has its own usage.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The searches for Groups I to II respectively are not coextensive.
This application also contains claims directed to various patentably distinct PAO trimer product species including PAO trimer, functionalized derivative, hydrogenated derivative and a hydrogenated functionalized derivative.   The species are independent or distinct because they have different compositions and are not chemically equivalent. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single PAO trimer product species  for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the search for the different species are not coextensive.
During telephone conversation with Attorney Joseph Wrkich on August 8, 2022 a provisional election was made with traverse to prosecute the invention of Group I and species of PAO trimer lubricant, claims 25 and 36.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC §102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  25 and 36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Emett et al. (US 2013/0245343).
The instant claims are directed to a lubricant comprising C6-32 PAO trimer prepared by a two-stage oligomerization process, wherein a PAO dimer is prepared in the first stage from a first α-olefin, and the PAO dimer in the effluent without separation is further reacted with a second α-olefin to provide the PAO trimer.
Emett’s Examples 1-18 demonstrate decene PAO trimer lubricants prepared by a two-stage process, wherein a decene PAO dimer is prepared in the first stage in the presence of a metallocene catalyst, the decene PAO dimer is separated and further reacted decene in the presence of BF3 catalyst in the second stage to provide the decene PAO trimer.  While Emett’s decene PAO trimer lubricant is prepared by a process different from that of the instant claim; however, Emett’s decene PAO trimer product meet the PAO trimer lubricant limitation of the instant claims.
	Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection made, the burden of proof is shifted to the applicant to show an unobvious difference. In re Fitzgerald,  205 USPQ 594.  In re Fessmann, 180 USPQ 324.   Applicants have not met their burden to demonstrate an unobvious difference between the claimed product and the products of the prior art examples.

Claim(s) 25 and 36 are rejected under 35 U.S.C. 103 as obvious over Emett et al. (US 2013/0245343) in view of Sato et al. (2008/0146469).
Emett’s teaching is relied upon as shown above.  It is note that the yield of Emett’s decene PAO dimer is about 30%, therefore, the decene PAO dimers is separated from the product mixture for further trimer preparation.  On the other hand, Sato teaches a decene dimerization process in the presence of a metallocene catalyst for proving a decene dimer with yield as high as 99%, see Sato’s Example 1.  It is understood, with such a high yield, Sato’s decene dimer can be used without further purification. 
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Sato’s dimerization process to Emett’s PAO trimer preparation process to provide PAO trimer lubricant since such is conventional done in the art to optimize the productivities and lower the cost in the absence of any showing criticality and unexpected results, and such a PAO trimer is expected to meet the PAO trimer limitation of the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763